DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 11/24/2021. The 112(f) interpretations are rendered moot in light of the amendments. 
Response to Arguments
Applicant’s arguments filed 11/24/2021 have been fully considered but they are moot in light of the amendments.  

Applicant argues (pg. 12-13) that the cited references does not teach all of the features of the amended claim, particularly “a deviation determiner configured to determine…than the second traveling lane”. The Examiner has introduced new portion of an existing reference to teach the amended limitations of the claim. Please see the rejections set forth below. 
The Applicant argues (pg. 13-14) that Miura does not disclose another vehicle deviating towards the road shoulder, and determining whether the peripheral vehicle deviates toward a road shoulder of the road. The Examiner has relied on a newly introduced portion of an existing reference (Shimizu) to teach the limitations in light of the amendments. Please see the rejections set forth below. 
The Examiner has introduced the Ferguson reference, in combination with the existing references, to teach the limitations in the new claims. Please see the rejections set forth below. 


Claim Objections
Claim 1 is objected to because of the following informalities: 
pg. 2 line 25 of claim 1: “…the second traveling lane being adjacent the first raveling lane…”. The suggested change is “being adjacent to the first traveling lane”
pg. 3 line 4: “…the road shoulder being adjacent the first traveling…”.
The suggested change is “the road shoulder being adjacent to the first traveling…”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al. (U.S Patent Publication No. 2020/0086866; hereinafter "Miura")  in view of Shimizu (U.S Patent Publication No. 2018/0141588). 

Regarding claim 1, Miura teaches a vehicle traveling control apparatus comprising: 
a peripheral environment information acquirer configured to be mounted on an own vehicle and to acquire peripheral environment information around the own vehicle (Miura [0036] the environment recognition unit recognizes the traveling environment of the vehicle and detect the peripheral situation of the vehicle; Fig. 1 illustrates that the recognition unit is mounted on the vehicle); 
a map information database configured to store road map information (Miura [0046] the database stores accurate map information); 
an own vehicle position estimator configured to estimate an own vehicle position of the own vehicle (Miura [0046] the position recognition unit recognizes the current position or the route of the vehicle); 
a road surface information acquirer configured to acquire information of a road surface on which the own vehicle travels (Miura [0106] the control apparatus acquires road surface information during traveling from the detection means); 
a target travel path setting unit configured to set a target travel path of the own vehicle at a time of automatic driving, with reference to the road map information stored in the map information database, on a basis of information of the own vehicle position estimated by the own vehicle position 
a peripheral vehicle lateral position information estimator configured to, when the information of the road surface acquired by the road surface information acquirer indicates a snow-covered road surface and lane markers marking a left and a right of the first traveling lane in which the own vehicle travels cannot be visually recognized (Miura [0101-01012] Fig. 7 and 8 illustrates road surface state in which snow is accumulated on the road; [0133] in snowy or icy conditions, the visibility may be poor), estimate lateral position information of a peripheral vehicle traveling on the road (Miura [0109] the information of other vehicles travelling front, right, left sides of the lane, including an adjacent and opposite lanes, can be identified.), the lateral position information being information of a lateral position of the peripheral vehicle relative to a second traveling lane in which the peripheral vehicle travels on the road map information stored in the map information database (Miura [Fig. 9 and 10] [0135] vehicle A may perform offset traveling from the lane center, depending on the position of vehicle B, which is traveling in the lane adjacent to the first lane. Vehicle A travels such that the it performs offset traveling in the direction opposite to the cut-in side, and so that the distance between the vehicles increase; [0046] the position recognition unit determines the position of the vehicle on a lane based on the map information and the like; [0038] the detection unit has a lidar to detect objects around the vehicle and measures the distance to a target, therefore the position of the peripheral vehicle may be known), the peripheral vehicle traveling in a same direction as the own vehicle on the road, the traveling lane in which the peripheral vehicle travels being the first traveling lane or a second traveling lane of the road, the second traveling lane being adjacent the first raveling lane (Miura [Fig. 9 
a deviation determiner configured to determine whether the peripheral vehicle deviates relative to the traveling lane on a basis of the lateral position information of the peripheral vehicle estimated by the peripheral vehicle lateral position information estimator (Miura [0102] the vehicle can adjust the control of the self-vehicle, if it is determined that the adjacent vehicle has deviated); and 
a target travel path correction unit configured to, when the deviation determiner determines that the peripheral vehicle deviates (Miura [0102] the vehicle is able to identify if another vehicle traveling in the adjacent lane performs a lane change, or cut-in  (deviates) and cause a snow swirling), set a deviation amount by which the own vehicle is caused to deviate toward a lane marker on a road shoulder side of the lane in which the own vehicle travels on the road map information stored in the map information database (Miura [0133] the control in the lateral direction in accordance with the information of vehicles (both self and the other vehicle) and environmental information;[0160] the control amount is decided in accordance with the range of the snow swirling sensed; [0167] the control amount is determined in accordance with a size of the other vehicle determined to make the approach, a positional relationship between the self-vehicle and the other vehicle, and such).
Although Miura teaches adjusting the control amount in the lateral direction which would create a new path and determining whether the peripheral vehicle deviates (Miura [0102]), Miura does not explicitly teach correcting a lateral position of the target travel path set by the target travel path setting unit with the deviation amount, and set a new target travel path; and
a deviation determiner configured to determine whether the peripheral vehicle deviates toward a road shoulder of the road relative to the traveling lane on a basis of the lateral position information of the peripheral vehicle estimated by the peripheral vehicle lateral position information estimator, the 
However, in the same field of endeavor, Shimizu does teach correcting a lateral position of the target travel path set by the target travel path setting unit with the deviation amount, and set a new target travel path (Shimizu [0053] the steering amount computation calculates a predicted goal for lateral position; [0031] when a vehicle pulling alongside has been recognized, the vehicle may adjust the steering to correct the travel route from route A to route B and avoid any obstruction along the way); and
a deviation determiner configured to determine whether the peripheral vehicle deviates toward a road shoulder of the road relative to the traveling lane on a basis of the lateral position information of the peripheral vehicle estimated by the peripheral vehicle lateral position information estimator, the road shoulder being adjacent the first traveling lane such that the first traveling lane is closer to the road shoulder than the second traveling lane (Shimizu [Fig. 3] illustrates two vehicles in two different lanes, headed towards the same direction. The vehicle may move towards the shoulder of the road, which is adjacent to the first traveling lane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura’s vehicle traveling control apparatus identifying lateral position of the vehicle and peripheral information by correcting the lateral position by setting a new target travel path, as taught by Shimizu, for the purpose of maintaining and improving safety, functionality, and continuity in automated driving (Shimizu [0008] even in a case of traveling on a snowy road with vehicle traveling side by side [0006]). 


Claim 13 is rejected under the same rationale as claim 1.
Claim 14 is rejected under the same rationale as claim 1. Miura further teaches
a target travel path correction unit configured to, when 
1) the peripheral environment  information acquirer cannot acquire the lane markers at the time of automatic driving (Miura [Fig. 8][0100] when the snow is whirled on the road, the detection by detection means may not function at all, which means the lane markers cannot be identified or acquired) and 2) the deviation determiner determines that the peripheral vehicle deviates relative to the second traveling lane (Miura [0102] the vehicle may detect that the peripheral vehicle is deviating, by detecting that the vehicle is performing a lane change), 
set a deviation amount by which the own vehicle is caused to deviate toward a lane marker on the road shoulder side of the first traveling lane on the road map information, correct a lateral position of the set target travel path with the deviation amount, and set a new target travel path (Shimizu [0031] Fig. 3 illustrates that when the target travel path is corrected from point x to y (the steering correction amount being the deviation amount), the vehicle remains on the lane but the path is much closer to the left side of the lane marker. The tires of the vehicle will inherently be close to the lane marker on the road shoulder side; Shimizu [0053] the steering amount computation calculates a predicted goal for lateral position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura’s vehicle traveling control apparatus identifying lateral position of the vehicle and peripheral information by correcting the lateral position by setting the deviation so that the tires of the own vehicle is closer to the lane marker on the road shoulder side, as taught by Shimizu, in order to avoid any obstructions (Shimizu [0031]). 


claim 2, the combination of Miura and Shimizu teaches the vehicle traveling control apparatus according to claim 1, wherein the peripheral vehicle lateral position information estimator estimates the lateral position information of the peripheral vehicle, on a basis of the peripheral environment information acquired by the peripheral environment information acquirer (Miura [0117] the detection means acquires information on another vehicle in the adjacent lane, including the presence of another vehicle, wherein [0038] the detection unit has a lidar to detect objects around the vehicle and measures the distance to a target, therefore the position of the peripheral vehicle may be known) 

Regarding claim 4, the combination of Miura and Shimizu teaches the vehicle traveling control apparatus according to claim 1, wherein the peripheral vehicle lateral position information estimator acquires, from an external information aggregation apparatus, a state of a winter road surface in a section in which the own vehicle is traveling (Miura [0106] the road surface state and condition may be identified; [0107] the control apparatus can determine if the vehicle is traveling on a road surface with snow; [0046] the wireless communication with a server provides map information and traffic information, which may include information about the road conditions), and regards the state of the winter road surface as the lateral position information of the peripheral vehicle, and when the winter road surface is a snow-covered road surface, the deviation determiner determines that the peripheral vehicle deviates relative to the traveling lane (Miura [0112] the variation amount made by the vehicle will depend based on the snow accumulation amount on the road surface; [0118] if there is snow swirling by the other vehicle or [0120] the snow accumulation is calculated based on the peripheral road surface information, [0121] the control predicts that cut-in will occur (peripheral vehicle deviates).  

claim 5, the combination of Miura and Shimizu teaches the vehicle traveling control apparatus according to claim 1. Shimizu further teaches wherein the target travel path correction unit sets the deviation amount set such that tires of the own vehicle are close to the lane marker on the road shoulder side (Shimizu [0031] Fig. 3 illustrates that when the target travel path is corrected from point x to y (the steering correction amount being the deviation amount), the vehicle remains on the lane but the path is much closer to the left side of the lane marker. The tires of the vehicle will inherently be close to the lane marker on the road shoulder side)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura’s vehicle traveling control apparatus identifying lateral position of the vehicle and peripheral information by correcting the lateral position by setting the deviation so that the tires of the own vehicle is closer to the lane marker on the road shoulder side, as taught by Shimizu, in order to avoid any obstructions (Shimizu [0031]). 

Claim 6 is rejected under the same rationale as claim 5. 

Regarding claim 11, the combination of Miura and Shimizu teaches the vehicle traveling control apparatus according to claim 1, wherein when the deviation determiner determines that a following vehicle traveling on a lane adjacent to the lane in which the own vehicle travels, on an opposite side of the road shoulder side, comes close to the own vehicle in close proximity to the lane in which the own vehicle travels, the target travel path correction unit immediately sets a deviation amount by which the own vehicle is caused to deviate toward the lane marker on the road shoulder side of the lane in which the own vehicle travels on the road map information stored in the map information database (Miura [0117] the control apparatus determines if other vehicles are present on an adjacent lane (including an opposite lane) and a cut-in event is present (the other car comes close to the own vehicle),  [0124, 0132] 

	Claim 12 is rejected under the same rationale as claim 11. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miura and Shimizu in view of Brinkmann et al. (U.S Patent No. 9141582; hereinafter “Brinkmann”). 

Regarding claim 3, the combination of Miura and Shimizu teaches the vehicle traveling control apparatus according to claim 1. 
While Miura does teach more accurately positioning the vehicle based on the traffic data from the server, Miura does not teach wherein the peripheral vehicle lateral position information estimator acquires, from an external information aggregation apparatus, the lateral position information of the peripheral vehicle in a period from near past to present in a section in which the own vehicle is traveling.
However, in the same field of endeavor, Brinkmann does teach wherein the peripheral vehicle lateral position information estimator acquires, from an external information aggregation apparatus, the lateral position information of the peripheral vehicle in a period from near past to present in a section in which the own vehicle is traveling (Brinkmann [col. 8 lines 39-64] the traffic database may store data at various specific locations (section in which the vehicle is traveling) and times (a period from near past to present), wherein the database may store image and video along with weather data (snow, road conditions, visibility), where such information may be retrieved from the server (external information) and analyzed to identify driving patterns, which may be understood to be positional information).


Regarding claim 15, the combination of Miura and Shimizu teaches the vehicle traveling control apparatus according to claim 14, further comprising a road surface information acquirer configured to acquire information of a road surface of the road on which the own vehicle travels (Miura [0106] the control apparatus acquires road surface information during traveling from the detection means), wherein the peripheral vehicle lateral position information estimator configured to,
 when 1) the peripheral environment information acquirer cannot acquire the lane markers (Miura [Fig. 8][0100] when the snow is whirled on the road, the detection by detection means may not function at all, which means the lane markers cannot be identified or acquired) and 2) the information of the road surface acquired by the road surface information acquirer indicates a snow-covered road surface, estimate the lateral position information of a peripheral vehicle (Miura [0142] when the road surface information indicates that the snow has accumulated, the road surface information of the lane on which the self-driving vehicle is traveling and the road surface information of the adjacent lane may be combined; [0046] the position recognition unit can recognize the current position of the vehicle and can specify the position of the vehicle on a lane based map), 
wherein the target travel path correction unit configured to, when 1) the peripheral environment information acquirer cannot acquire the lane markers at the time of automatic driving (Miura [Fig. 8][0100] when the snow is whirled on the road, the detection by detection means may not function at all, which means the lane markers cannot be identified or acquired), 2) the deviation 
Yet, Miura does not teach 3) the deviation determiner determines that the peripheral vehicle deviates relative to the second traveling lane, set the deviation amount, correct the lateral position of the set target travel path with the deviation amount, and set the new target travel path.  
However, in the same field of endeavor, Shimizu does teach 3) the deviation determiner determines that the peripheral vehicle deviates relative to the second traveling lane, set the deviation amount, correct the lateral position of the set target travel path with the deviation amount, and set the new target travel path (Shimizu [0031] Fig. 3 illustrates that when the target travel path is corrected from point x to y (the steering correction amount being the deviation amount), the vehicle remains on the lane but the path is much closer to the left side of the lane marker. The tires of the vehicle will inherently be close to the lane marker on the road shoulder side; Shimizu [0053] the steering amount computation calculates a predicted goal for lateral position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura’s vehicle traveling control apparatus identifying lateral position of the vehicle and peripheral information by correcting the lateral position by setting a new path based on the deviation amount, as taught by Shimizu, in order to avoid any obstructions (Shimizu [0031]).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Miura and Shimizu in view of Sakurada (U.S Patent Publication No. 2020/0164896). 

claim 7, the combination of Miura and Shimizu teaches the vehicle traveling control apparatus according to claim 1 and does teach deviating toward the road shoulder side, as taught in claim 5. 
Yet, the combination of Miura and Shimizu does not teach the apparatus further comprising a travelable region verifier configured to check whether it is possible to cause the own vehicle to travel while being deviated toward the road shoulder side, wherein when determining that a traveling space is not secured on the road shoulder side, on a basis of the peripheral environment information acquired by the peripheral environment information acquirer, the travelable region verifier cancels the automatic driving.  
However, in the same field of endeavor, Sakurada does teach further comprising a travelable region verifier configured to check whether it is possible to cause the own vehicle to travel (Sakurada [0074] the determination unit determines whether or not that a vehicle is deviated from a traveling possible range (travelable region) based on map information, position of the vehicle, and information regarding an advancing direction of the vehicle), wherein when determining that a traveling space is not secured on the road shoulder side, on a basis of the peripheral environment information acquired by the peripheral environment information acquirer, the travelable region verifier cancels the automatic driving (Sakurada [0074] if it is determined that the distance between the current position of the vehicle and the boundary (i.e., the road shoulder) is equal to or less than the predetermined distance, the vehicle may be determined to deviate from the traveling possible range, which means the condition is not satisfied; [0082] if the traveling possible range deviation condition is not established, the control will be cancelled).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura and Shimizu’s control apparatus by identifying travelable 

Claim 8 is rejected under the same rationale as claim 7. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miura and Shimizu in view of Sakurada, further in view of Kim (U.S Patent Publication No. 2010/0238283). 

Regarding claim 9, the combination of Miura and Shimizu teaches  vehicle traveling control apparatus according to claim 1, and detecting a width of the snow-covered road surface on a basis of the peripheral environment information acquired by the peripheral environment information acquirer (Miura [0131] if snow swirling on the road is detected (road covered by snow), the range (width) of the influence of the swirling may be specified; [0142] when snow has accumulated on the road, and a portion of the road surface is exposed, the road surface information of the lane may be known; [0169] the acquisition means may detect a range (width) of the wheel track formed in the lane) .
Yet, the combination of Miura and Shimizu does not teach further comprising a travelable region verifier configured to check whether it is possible to cause the own vehicle to travel while being deviated toward the road shoulder side, the travelable region verifier being configured to detect a width of the snow-covered road surface on a basis of the peripheral environment information acquired by the peripheral environment information acquirer set a virtual lane by dividing the width of the snow-covered road surface by a number of lanes on the road map information stored in the map information database, obtains a lateral position divergence amount of the peripheral vehicle relative to the virtual lane, and cancel the automatic driving when the lateral position divergence amount is equal to or larger than a predetermined determination value .

cancel the automatic driving when the lateral position divergence amount is equal to or larger than a predetermined determination value (Sakurada [0074] if it is determined that the distance between the current position of the vehicle and the boundary (i.e., the road shoulder) is equal to or less than the predetermined distance (which means vehicle deviation is greater than the threshold), the vehicle may be determined to deviate from the traveling possible range, which means the condition is not satisfied; [0082] if the traveling possible range deviation condition is not established, the control will be cancelled). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura and Shimizu’s vehicle traveling control by implementing a travelable region verifier and canceling the automatic driving when the divergence amount is greater than the threshold, as taught by Sakurada, for the purpose of appropriately suppressing the occurrence of an accident of the vehicle [0007]).	
Yet, the combination of Miura, Shimizu and Sakurada does not teach setting a virtual lane by dividing the width of the snow-covered road surface by a number of lanes on the road map information stored in the map information database, and obtaining a lateral position divergence amount of the peripheral vehicle relative to the virtual lane.
However, in the same field of endeavor, Kim does teach setting a virtual lane by dividing the width of the snow-covered road surface by a number of lanes on the road map information stored in the 
obtaining a lateral position divergence amount of the peripheral vehicle relative to the virtual lane (Kim [0056] the lane departure (deviation) may be identified based on the end points on each side of the road, which are marked in coordinates, and the algorithm for lane departure obtains slopes of each line to detect lane-diving lines to identify deviations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura, Shimizu, and Sakurada’s vehicle traveling control by setting a virtual lane and obtaining a lateral position divergence amount, as taught by Kim, for the purpose of navigating on the road during the event of bad weather, illuminance, and various road surface conditions (Kim [0076]).

Claim 10 is rejected under the same rationale as claim 9. 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miura and Shimizu in view of Sakurada, further in view of Ferguson et al. (U.S Patent Publication No. 2014/0018995; hereinafter “Ferguson”). 

Regarding claim 16, the combination of Miura and Shimizu teaches the vehicle traveling control apparatus according to claim 14. Yet, the combination of Miura and Shimizu does not teach wherein the peripheral vehicle lateral position information estimator aggregates positions of the peripheral vehicle with respect to the center of the second traveling lane during a predetermined period of time from 
However, in the same field of endeavor, Ferguson does teach wherein the peripheral vehicle lateral position information estimator aggregates positions of the peripheral vehicle with respect to the center of the second traveling lane during a predetermined period of time from present to past, and estimates the lateral position information of the peripheral vehicle on a basis of a result of the aggregation (Ferguson [0036] the vehicle can maintain the distance between the vehicle and at least one neighboring vehicle, wherein the computer system may determine an updated estimated location of the lane, and monitor the first and second distance to the neighboring vehicle. Based on the first and second distance (which may be measured over time), the computer may estimate a path of the neighboring vehicle, which is used to estimate the location of the lane. The lane may be centered on the path, and a predetermined lane width may extend on either side of the path; [0033] the computer system may continuously or periodically use the sensors to monitor the distance between the vehicle and the neighboring vehicle).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura and Shimizu’s vehicle traveling control by using a computer system to monitor at least one neighboring vehicle and controlling the vehicle to identify lane information and estimate the location of the lane on which the vehicle is traveling in, as taught by Ferguson, for the purpose of safely maintaining distance with neighboring vehicles when the lane information may become unavailable or unreliable (Ferguson [0005]). 

Regarding claim 17, the combination of Miura, Shimizu, and Ferguson teach the vehicle traveling control apparatus according to claim 16, wherein the positions of the peripheral vehicle are acquired by the peripheral environment information acquirer (Miura [0036] the ECU recognizes and detects the 


Regarding claim 18, the combination of Miura, Shimizu, and Ferguson teach the vehicle traveling control apparatus according to claim 16. Whiiile Miura does teach wherein the peripheral vehicle lateral position information estimator acquires, from an external information aggregation apparatus (Miura [0117] the detection means acquires information on another vehicle in the adjacent lane, including the presence of another vehicle, wherein [0038] the detection unit has a lidar to detect objects around the vehicle and measures the distance to a target, therefore the position of the peripheral vehicle may be known), Miura does not teach the lateral position information of the peripheral vehicle in a predetermined period of time from present to past in a section in which the own vehicle is traveling.
However, in the same field of endeavor, Ferguson does teach the lateral position information of the peripheral vehicle in a predetermined period of time from present to past in a section in which the own vehicle is traveling (Ferguson [0036] the vehicle can maintain the distance between the vehicle and at least one neighboring vehicle, wherein the computer system may determine an updated estimated location of the lane, and monitor the first and second distance to the neighboring vehicle. Based on the first and second distance (which may be measured over time), the computer may estimate a path of the neighboring vehicle, which is used to estimate the location of the lane. The lane may be centered on the path, and a predetermined lane width may extend on either side of the path; [0033] the computer system may continuously or periodically use the sensors to monitor the distance between the vehicle and the neighboring vehicle; [0063] the relative positions and distances may be determined by the vehicle)
. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ma (U.S Patent Publication No. 2020/0049513) teaches a positioning system that determines lane widths and distance between the host vehicle and a target vehicle, and controlling them vehicle in accordance with the lateral-offset. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y./Examiner, Art Unit 3665